 Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 1 of 13 PageID: 925



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

                                   :
OMAR X. CROMER,                    :
                                   :     Civil Action No. 19-8392(RMB)
                  Petitioner,      :
                                   :
           v.                      :                  OPINION
                                   :
STATE OF NEW JERSEY, et al.,       :
                                   :
                  Respondents      :
                                   :


BUMB, District Judge

     Petitioner, Omar X. Cromer, is a state prisoner currently

incarcerated in South Woods State Prison, in Bridgeton, New Jersey.

He is proceeding pro se with a Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2254. (ECF No. 1.) Respondents filed an Answer

opposing relief, (ECF No. 9.), and Petitioner filed a Reply, (ECF

No. 10.). For the following reasons, the Court will deny the

Petition     without       prejudice    as    completely        unexhausted.

Additionally,     the    Court   will   not   issue    a   certificate   of

appealability.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     The New Jersey Superior Court, Appellate Division, summarized

the background of this matter, on post-conviction relief (“PCR”)

appeal, as follows:
Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 2 of 13 PageID: 926



          After the trial court denied a motion to
          suppress the highly incriminating statement he
          gave        to         law         enforcement,
          defendant Omar Cromer pled guilty to first-
          degree aggravated sexual assault, N.J.S.A.
          2C:14–2(a)(1), admitting under oath that he
          vaginally penetrated N.P., who was less than
          thirteen-years old, with his penis. Prior to
          sentencing and represented by different
          counsel, defendant moved to withdraw his
          guilty plea, claiming he was pressured to
          plead guilty by predecessor counsel, and he
          was innocent of the charges, citing reports in
          discovery of two examinations of the victim
          that    revealed    no     physical    injuries
          corroborating her claim of sexual penetration.

          The judge held a hearing on the motion, at
          which defendant reiterated he was innocent of
          the charge and only pled guilty under pressure
          from his attorney. Defendant acknowledged that
          he had the opportunity to review discovery and
          knew its contents prior to pleading guilty.
          After considering the factors outlined by the
          Court in State v. Slater, 198 N.J. 145, 157–
          62 (2009), the judge denied defendant’s
          motion.

          Defendant was subsequently sentenced in
          accordance with the plea bargain to twelve
          years’ imprisonment with an 85% period of
          parole ineligibility pursuant to the No Early
          Release     Act, N.J.S.A.    2C:43–7.2.     We
          considered defendant’s appeal on our Excessive
          Sentence Oral Argument calendar, affirming
          both defendant’s sentence and denial of the
          motion to withdraw his guilty plea. State
          v. Omar Cromer, No. A–3710–14 (App. Div. Sept.
          28, 2015).

State v. Cromer, No. A-1130-16T2, 2018 WL 2027259, at *1 (N.J.

Super. Ct. App. Div. May 2, 2018) (alterations in original).

Afterwards, it appears that Petitioner did not file a petition for



                                    2
    Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 3 of 13 PageID: 927



certification with the Supreme Court of New Jersey, on direct

appeal.

        On January 11, 2016, Petitioner filed a pro se PCR petition,

raising the following claims:1

        1.    Prosecutor’s misconduct withholding primary
              exculpatory evidence from grand jury decision
              making functions in deception of presenting
              only [incriminating evidence].

        2.    The Judge’s improper “personal judgment” in
              so, react[ed to] the evidence precisely the
              way that Slater . . . sa[id] that he should
              not have reacted, by trying to conduct a mini
              trial on the evidence and approaching it with
              skepticism.   From  his   comment  that   his
              experience in prior trials convinced him that
              this material evidence was not probative
              evidence.

        3.    Ineffective assistance of counsel’s wanton
              negligence, vague stammering approach in her
              line   of   questioning    undermined   proper
              functioning of [the] adversarial process of
              the Miranda hearing that [any] trial could not
              be relied on as having produced a just result.

        4.    Defendant relied on counsel to raise the
              material evidence, prior to, or during the
              Miranda   hearing   on  defendant’s   behalf.
              Counsel made no mention of the exonerating
              material, their performance w[as] unethical,
              an undue influence, [and a] wanton act.

        5.    Ignored defendant’s request to file . . .
              record   requesting   electronic   monitoring
              program report, [for] proof of an alibi.




1 The Court recites Petitioner’s claims with minor alterations and
omissions for readability. Additionally, the Court has numbered
Petitioner’s claims. The Court observes that Petitioner appears to
use parentheses to indicate emphasis.
                                        3
Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 4 of 13 PageID: 928



     6.   [Counsel’s] complete loyalty was not to the .
          .   .    defendant’s   innocence,    deceptive
          advertising which lead to the (excited
          utterance) of the plea, not by defendant’s own
          free will. Again[,] the outcry was caused by
          counsel’s inadequate preparation for the
          Miranda hearing. . . . At that point,
          defendant had no other option [but to accept
          the plea agreement].

     7.   [D]efendant’s conviction based on false
          allegations and a statement, (suspicion) of
          the state bearing no proof in support of the
          allegations and statement. . . . According to
          the records . . . there [was] no (mention) of
          physical force being used, by the victim or
          her mother, but (noted) in the Camden Police
          incident report.

     8.   Defendant stand[s] convicted, no additional
          proof, of physical force, gestures, threats,
          or use of any weapons putting the victim in .
          . . fear or physical necessity. Per, 2 medical
          reports there [was] no past or present concern
          of sexual abuse. Had Judge Natal reviewed
          those results, he would not have inserted his
          opinion with skepticism.

     9.   If the elements [of a crime of violence] are
          missing, how is it a violent crime under the
          current language of (NERA factors).


(ECF No. 9-10, at 11–15.) After reviewing Petitioner’s claims, on

October 14, 2016, PCR court Judge Steven J. Polansky, denied the

PCR petition. (ECF Nos. 9-14, 9-31.)

     Thereafter, Petitioner filed a counseled PCR appeal, raising

only the following claims:




                                    4
Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 5 of 13 PageID: 929



              POINT ONE

              THE PCR COURT ERRED WHEN IT FAILED TO GRANT
              DEFENDANT’S  REQUEST   FOR  AN   EVIDENTIARY
              HEARING.

              POINT TWO

              THE FAILURE OF TRIAL COUNSEL TO RETAIN AN
              EXPERT WITNESS IN ADVANCE OF THE HEARING ON
              DEFENDANT’S MOTION TO WITHDRAW HIS GUILTY
              PLEA, DEPRIVED DEFENDANT OF HIS CONSTITUTIONAL
              RIGHT TO THE EFFECTIVE ASSISTANCE OF COUNSEL.

(ECF No. 9-17); Cromer, 2018 WL 2027259, at *1. Petitioner,

however, preserved only the second point on appeal, which argued

that “that counsel should have retained an expert regarding the

lack of physical findings of sexual penetration, and this would

have   lent     credible   support   to   defendant’s   claim   of   actual

innocence.” Cromer, 2018 WL 2027259, at *1.

       Ultimately, the Appellate Division affirmed for the reasons

set forth by the PCR Judge, who opined that:

              even if counsel had retained an expert witness
              prior to arguing defendant’s motion to
              withdraw, that expert would opine that the
              lack of physical findings did not negate the
              sexual assault and would not have lent support
              to defendant’s claim of actual innocence.
              Therefore, counsel did not provide ineffective
              assistance when preparing, investigating and
              arguing defendant’s motion to withdraw. See,
              e.g., State v. Echols, 199 N.J. 344, 361
              (2009) (counsel does not provide ineffective
              assistance by failing to raise unsuccessful
              legal claims). Judge Polansky addressed all
              the other claims raised by PCR counsel and
              defendant in his pro se brief, before entering
              an order denying the petition.


                                      5
Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 6 of 13 PageID: 930



Cromer, 2018 WL 2027259, at *2. Petitioner appealed that decision,

raising the same two claims, and the Supreme Court of New Jersey

denied certification on November 16, 2018.         State v. Cromer, 197

A.3d 677 (N.J. 2018).

     Petitioner filed the instant § 2254 Petition on March 14,

2019. (ECF No. 1.) After screening the Petition, this Court

observed that “Petitioner stated in Paragraph 13 of the petition

that he has not presented all grounds for relief to the state’s

highest court having jurisdiction.” Cromer v. New Jersey, No. 19-

8392, 2019 WL 1746157, at *1 (D.N.J. Apr. 18, 2019). Faced with a

potentially   mixed petition, the Court advised Petitioner that:

          28 U.S.C. § 2254(b)(1)(A) provides,

          [a]n application for a writ of habeas corpus
          on behalf of a person in custody pursuant to
          the judgment of a State court shall not be
          granted unless it appears that—

          (A) the applicant has exhausted the remedies
          available in the courts of the State....”

          This provision requires a state prisoner to
          present his claims at every level of a state’s
          ordinary    appellate     review    procedure,
          including a petition for discretionary review
          in the state supreme court. O’Sullivan v.
          Boerckel, 526 U.S. 838, 840 (1999). A district
          court may not entertain a “mixed habeas
          petition,” a petition that contains both
          exhausted and unexhausted claims. Rose v.
          Lundy, 455 U.S. 509, 510 (1982).


Cromer, 2019 WL 1746157, at *1. The Court also notified Petitioner

of the consequences of proceeding solely on his exhausted claims

                                    6
Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 7 of 13 PageID: 931



and the hurdles he might encounter if he filed a second § 2254

petition    after    exhausting     his    unexhausted     claims.     Id.

Additionally, the Court explained the limitations period and the

potential   consequences   of   withdrawing    the   Petition   and   then

refiling it after exhausting his claims. Id. at *2.

     In light of those issues, the Court gave Petitioner the

opportunity to “(1) amend his petition to raise only his exhausted

claims or (2) withdraw his petition until his unexhausted claims

have been exhausted; or (3) seek a stay and abeyance of his

petition until his unexhausted claims have been exhausted.” Id.

     Rather than choosing any of those options, Petitioner advised

that he did not wish to raise any new claims and that he wanted

the Court to proceed with the Petition as filed. (ECF No. 4.)

Consequently, the Court ordered Respondents to file an answer but

reserved the right to rule on “the issue of whether all of the .

. . habeas claims are exhausted.” (ECF No. 5, at 2.) Respondent

filed an Answer, (ECF No. 9.), and Petitioner filed a Reply, (ECF

No. 10.).

     Petitioner raises the following claims in the instant § 2254

Petition:

            1. Prosecutor failed to present exculpatory
               evidence to the grand jury. Within the
               discovery were the medical exam (results),
               in which [certain pages were] never shown
               nor read to the grand jury. (ECF No. 1, at
               6.)


                                    7
Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 8 of 13 PageID: 932



            2. Challenging the length of the sentence. The
               No Early Release Act requires additional
               elements to meet the (NERA) factors,
               there’s no (NERA) elements found in the
               charge itself, nor any admission of the use
               of physical force, threats, or weapons to
               cause bodily harm or injury. (Id. at 8.)

            3. Defendant’s (alibi) refutes the State’s
               case. Giv[en] the time frame (by) the State,
               defendant was incarcerated. Also[,] counsel
               lie on record by stating a time frame never
               mentioned by the victim or defendant? (Id.
               at 9.)

       The Court will refer to these claims as Petitioner’s grand

jury    related,   NERA   excessive       sentence,   and   alibi   claims.

Respondents contend that the Court should dismiss the Petition

because Petitioner has failed to exhaust every claim in the

Petition, i.e., he has not presented these claims to each level of

the State’s courts. Alternatively, Respondents argue that the

claims are substantively meritless and procedurally defaulted.

II.    STANDARD OR REVIEW

       Prior to bringing a federal habeas petition under 28 U.S.C.

§ 2254(b)(1)(A), a state prisoner must exhaust his state remedies.

Nevertheless, “[a]n application for a writ of habeas corpus may be

denied on the merits, notwithstanding the failure of the applicant

to exhaust the remedies available in the courts of the State.” §

2254(b)(2). More specifically, § 2254 provides that a writ of

habeas corpus “shall not be granted” unless (1) “the applicant has

exhausted the remedies available in the courts of the State,” or


                                      8
 Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 9 of 13 PageID: 933



(2) “there is an absence of available State corrective process,”

or (3) “circumstances exist that render such process ineffective

to protect the rights of the applicant.” 28 U.S.C. § 2254(b); see

also Henderson v. Frank, 155 F.3d 159, 164 (3d Cir. 1998).

       Section 2254(c) further provides that a petitioner has failed

to exhaust “if he has the right under the law of the State to

raise, by any available procedure, the question presented.” 28

U.S.C. § 2254(c). Consequently, “if the petitioner fails to satisfy

the    exhaustion     requirement     prior   to   filing   a    federal   habeas

petition and none of the exceptions apply,” a federal court may

not grant habeas relief. Lambert v. Blackwell, 134 F.3d 506, 513–

14 (3d Cir. 1997).

       To satisfy the exhaustion requirement, “state prisoners must

give    the   state    courts   one    full   opportunity       to   resolve   any

constitutional issues by invoking one complete round of the State’s

established appellate review process,” including a petition for

discretionary review before the State’s highest court. O’Sullivan

v. Boerckel, 526 U.S. 838 (1999). For a petitioner in New Jersey

state custody, one must fairly present his federal claims to the

Superior Court of New Jersey, Law and Appellate Divisions, and to

the Supreme Court of New Jersey. Toulson v. Beyer, 987 F.2d 984,

987–99 (3d Cir. 1993).




                                        9
Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 10 of 13 PageID: 934



III. DISCUSSION

     With the principles above in mind, Respondents contend that

Petitioner has failed to exhaust his state court remedies as to

any of his claims. Despite emphasizing that failure in their

Answer, Petitioner did not address exhaustion anywhere in his

Reply. (ECF No. 10.) Upon review of Petitioner’s state court

filings, Petitioner has never presented his grand jury related,

NERA excessive sentence, or alibi claims, to the Appellate Division

or to the Supreme Court of New Jersey, either on direct appeal or

PCR appeal.

     In   his   direct   appeals,     Petitioner    argued   only    that   his

sentence was excessive and that the trial court erred by refusing

to allow him to withdraw his guilty plea. (ECF Nos. 9-7, 9-8.)

After the Appellate Division affirmed, Petitioner did not file a

petition for certification to the Supreme Court of New Jersey on

direct appeal.

     In his PCR petition, Petitioner arguably raised his grand

jury related, NERA excessive sentence, and alibi claims, but he

never appealed the PCR Judge’s decision on any of those issues.

(Compare ECF No. 9-10, at 11–15, with ECF No. 9-17.) Instead, on

PCR appeal, Petitioner argued only that the PCR Judge failed to

conduct   an    evidentiary     hearing    and    that   trial    counsel   was

ineffective     for   failing    to   hire   an    expert    in   advance   of

Petitioner’s motion to withdraw his guilty plea. (ECF No. 9-17.);

                                      10
Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 11 of 13 PageID: 935



Cromer, 2018 WL 2027259, at *1. Similarly, Petitioner did not raise

his grand jury related, NERA excessive sentence, or alibi claims

in his PCR petition for certification to the Supreme Court of New

Jersey. (ECF Nos. 9-21, 9-22.); State v. Cromer, 197 A.3d 677 (N.J.

2018).

      Consequently, Petitioner has not fairly presented his grand

jury related, NERA excessive sentence, and alibi claims, to the

Appellate Division or to the Supreme Court of New Jersey.             As a

result, the instant Petition is completely unexhausted. Further,

Petitioner has not alleged, and it does not appear, that “there is

an absence of available State corrective process,” or that there

are   circumstances   “that    render    such   process   ineffective    to

protect” Petitioner’s rights. 28 U.S.C. § 2254(b)(1)(B).

      The Court emphasizes that Respondents raised the issue of

exhaustion in their Answer. (ECF No. 9, at 18–24.) Consequently,

Petitioner “had an opportunity to file a response to show why his

claims are not unexhausted,” but he has failed to do so.            Kelsey

v. Davis, No. 19-10958, 2020 WL 5201921, at *5 (D.N.J. Sept. 1,

2020). Additionally, in the Court’s earlier Opinion, the Court

explicitly advised Petitioner of the requirement to exhaust his

claims and the consequences of filing unexhausted claims. (ECF No.

3, at 3–4.) Nevertheless, Petitioner chose to proceed with his

Petition as filed. (ECF No. 4.)



                                    11
Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 12 of 13 PageID: 936



     Similarly, the Court provided Petitioner with the opportunity

to file a motion to stay and abey these proceedings and advised

him of the consequences of failing to file such a motion. (ECF

Nos. 3, 4.) Despite that warning, Petitioner did not file a motion

to stay. Indeed, Petitioner makes no argument whatsoever that this

Court should stay these proceedings pursuant to Rhines v. Weber,

544 U.S. 269 (2005). Nor does it appear that Petitioner has any

pending state PCR petitions.

     For all of those reasons, the Court will deny the Petition

“without prejudice as it is fully unexhausted.” Kelsey, 2020 WL

5201921, at *5; Bustillo v. Nardelli, No. 18-13367, 2019 WL 113719,

at *2 (D.N.J. Jan. 4, 2019) (citing Mathis v. Attorney Gen. of New

Jersey, 732 F. App’x 138, 141–42 (3d Cir. 2018); Mallory v.

Bickell, 563 F. App’x 212, 215 (3d Cir. 2014)) (denying without

prejudice a § 2254 petition as fully unexhausted).

IV. CERTIFICATE OF APPEALABILITY

     Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or

judge issues a certificate of appealability, a litigant may not

appeal from a final order in a proceeding under 28 U.S.C. § 2254.

A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2).

     “When   the   district    court     denies   a   habeas   petition   on

procedural grounds without reaching the prisoner’s underlying

                                    12
Case 1:19-cv-08392-RMB Document 14 Filed 06/09/21 Page 13 of 13 PageID: 937



constitutional claim,” a certificate of appealability “should

issue when the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). Applying this standard, the Court finds that a certificate

of appealability shall not issue in this case.

V. CONCLUSION

     For the foregoing reasons, the Court will deny the Petition

without   prejudice    as   fully    unexhausted.    A   certificate     of

appealability shall not issue. An appropriate order follows.




Date: June 9, 2021                       s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge




                                    13
